                                        STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

     LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
    ATTORNEY GENERAL                                                                               LITIGATION BUREAU

                                                   December 23, 2020
VIA ECF
Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                 RE:       Maslow v. Cuomo
                                           20-cv-05934 (KAM) (VMS)
Dear Judge Matsumoto:

        This Office represents Defendants Andrew M. Cuomo, in his capacity as Governor of the
State of New York, and Letitia James, in her capacity as Attorney General of the State of New
York, in the above-captioned matter. 1 Plaintiffs have filed Returned Summonses as to service on
the Attorney General (ECF No. 17), and on Governor Cuomo (ECF No. 23). Their responses to
the Amended Complaint are due December 30, 2020 and December 29, 2020 respectively. Given
the upcoming holidays, I write to respectfully request that Governor Cuomo’s and Attorney
General James’s time to respond to the Amended Complaint be extended to February 12, 2021.
This is the first request for an extension of time, and Plaintiffs have kindly consented to it.

         Thank you for your time and consideration of this request.

                                                            Respectfully submitted,

                                                            /s/ Jane R. Goldberg
                                                            Jane R. Goldberg
                                                            Assistant Attorney General
                                                            Jane.goldberg@ag.ny.gov
                                                            (212) 416-6133
Cc: Counsel of Record
    (via ECF)



1
 The New York State Board of Elections (“NYSBOE”) was added as a party in the Amended
Complaint (ECF No. 19). Plaintiffs filed a Returned Summons as to service on the NYSBOE,
and its response is currently due by January 11, 2021 (ECF No. 25). This Office does not
presently represent the NYSBOE.


                  28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
